277 S.W.3d 748 (2008)
STATE of Missouri, Respondent,
v.
Curtis RAY, Appellant.
No. ED 90991.
Missouri Court of Appeals, Eastern District, Division Five.
December 23, 2008.
Application for Transfer to Supreme Court Denied February 4, 2009.
Application for Transfer Denied March 31, 2009.
Scott Rosenblum, Brocca Smith, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Richard A. Starnes, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, C.J, GLENN A. NORTON, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Curtis Ray ("Ray"), appeals from the judgment of the Circuit Court of St. Louis County, the Honorable Steven H. Goldman presiding, after a jury convicted Ray of first-degree statutory sodomy and first-degree child molestation. The court sentenced Ray as a prior sex offender to concurrent terms of life imprisonment on each count.
Ray appealed to this Court, claiming the trial court erred in two respects. First, Ray insists the trial court erred in not granting a mistrial when Detective Simpson used the words "child molester" and allegedly indicated to the jury that Ray had previously been convicted of a similar offense. Second, Ray contends the trial court erred in not granting a mistrial when Detective Simpson allegedly commented about Ray's right not to testify in front of the jury and that this comment impermissibly highlighted Ray's failure to testify at trial.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.